Citation Nr: 0330701	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  96-16 549	)	DATE
	)
	)

On appeal from decisions certified by the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi
   

THE ISSUES

1.  Whether the Department of Veterans Affairs properly 
reduced the disability rating of a left knee disorder from 
40 percent to 0 percent, including whether the 40 percent 
rating should be restored.

2.  Entitlement to service connection for a mental disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active service from September 1986 to 
November 1989.

This appeal is from April and September 1995 rating decision 
by the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO) and from a February 1996 rating 
decision by the Denver, Colorado, RO.  The April 1995 
decision denied service connection for PTSD.  The September 
1995 rating decision affirmed previously proposed reductions 
in disability ratings.  The February 1996 decision adjusted 
the implementation date of certain of the rating reductions.  
The appellant moved her state of residence during the 
pendency of this case, and the Jackson, Mississippi, RO has 
certified the appeal as the agency of original jurisdiction.

The case was previously before the Board in October 1998, at 
which time it was Remanded to afford the appellant a hearing 
at the RO before a member of the Board; the hearing was held 
in March 2000.  The case was again before the Board in June 
2000, at which time several claims were adjudicated, with 
the remaining claims, as set forth on the first page of this 
decision, Remanded for additional development.  The 
requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the remaining issues on appeal. 

In July 2003, the Board's administrative service notified 
the veteran that the Member before whom she appeared in 
March 2000 was no longer employed with the Board, and of her 
right to provide testimony at a new hearing before another 
Board Member.  The letter indicated that if the veteran did 
not respond within 30 days, it would be assumed that she did 
not want a new hearing.  The veteran did not respond during 
the allotted time period.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Reduction in rating and compensation payments for a left 
knee disability was properly implemented and in accordance 
with proper procedural and substantive requirements.

3.  A left knee disability is objectively manifested by 
functional limitation that is less than is requisite to 
support a compensable rating. 

4.  The veteran has presented inconsistent history and other 
questionable evidence, and, therefore; the Board is 
constrained to conclude that the veteran lacks credibility. 

5.  The veteran's current mental impairment is a personality 
disorder.


CONCLUSIONS OF LAW

1.  Reduction of ratings for the left knee was implemented 
properly in accordance with applicable law and regulation.  
38 U.S.C.A. §§ 501, 5102, 5103, 5103A, 5107(a), 5112(b)(6) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.344, 4.1, 4.10, 
4.71a Diagnostic Codes 5257, 5260-5261 (2002).

2.  The schedular criteria for a compensable rating for a 
left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260-5261 (2003).  

3.  A mental disorder, to include PTSD was not incurred or 
aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded 
claim in order to trigger VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter 
"VCAA"].  The Board notes that that while this law was 
enacted during the pendency of this appeal, it was 
considered by the RO as reflected by the September 2002 
Supplemental Statement of the Case.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification 
duties include notifying the claimant if his or her 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See also revised 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of the claims at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claims.

Rating Reduction

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under Diagnostic Code 5257, impairment of the knee, 
recurrent subluxation and lateral instability, a 10 percent 
disability evaluation requires slight impairment of the 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 
60 degrees warrants a noncompensable evaluation, limitation 
of flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants 
a 30 percent evaluation, the highest schedular evaluation 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of 
extension to 20 degrees warrants a 30 percent evaluation.  
Limitation of extension of the knee to 30 degrees warrants a 
40 percent evaluation and limitation of extension of the 
knee to 45 degrees warrants a 50 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Schedule provides that the range of motion of the knee 
is zero degrees on extension to 140 degrees on flexion. 38 
C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5003 [degenerative arthritis], 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints 
involved.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40. Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45.

VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders. See 
VAOPGCPREC 23-97. VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any:

separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for 
arthritis.  If the veteran does not at 
least meet the criteria for a zero- 
percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. . ." 
under the holding in Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of 
the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In the 1991 Lichtenfels case, the Court held that "[r]ead 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus 
state that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Id. at 488; see also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).

Pursuant to a rating decision on August 29, 1990, the 
veteran's left knee disability was initially awarded a 40 
percent evaluation effective November 23, 1989 for residuals 
of a motor vehicle accident in April 1988.  The award was 
based on a VA examination that reported 25 degrees flexion 
contracture reported by the VA examiner on February 23, 
1990.  X-ray at that time was negative, and there was no 
instability.  The rating decision on March 1, 1991, 
confirmed and continued the 40 percent evaluation after 
reviewing the VA examination report of November 28, 1990, 
which showed that the veteran still walked with a slight 
limp.  She could flex the knee to 120 degrees, but extension 
was accomplished to 0 degrees with difficulty.  There was a 
report of marked hyperesthesia.  Calf and thigh measurements 
were reduced on the left.

The rating decision on June 15, 1993, confirmed and 
continued the 40 percent evaluation based on VA examination 
evidence on November 30, 1992, showing inability to fully 
extend the knee without pain.  The veteran walked with a 
cane and with a slow, broad-based gait, favoring the left 
knee.  However, the neurological examiner reported on 
November 10, 1992, that there was normal strength in the 
left leg and that the veteran was able to walk well without 
a cane.  The examiner concluded that there was no objective 
documentation of the veteran's multiple neurological 
symptoms.  The rating decision indicated that there had been 
improvement in the knee and that a future reduction was 
considered to be likely.

Another examination was scheduled on November 2, 1994.  The 
veteran reported a history of a knee injury in a motor 
vehicle accident in service but indicated that it required 
no surgery, and she was unaware of any specific internal 
damage to the knee.  Nevertheless, she maintained that she 
had been unable to use the left leg and had to walk with a 
cane.  The examiner reported that she walked with a grossly 
affected limp.  The veteran stated that the knee was painful 
and that she was unable to use the knee or straighten the 
leg.  The examiner, however, reported that every attempt to 
examine the knee resulted in jumps and jerks and avoidance 
of movements even to light touch on the thigh, calf, or 
anywhere else.  Curiously, he found no evidence of effusion 
or swelling and no evidence of any significant contusion or 
residuals of a scar on the knee, itself.  It bears 
additional emphasis that when the veteran was distracted, 
the examiner was able to put the knee into full extension 
with no evidence of laxity or instability whatsoever.  Range 
of motion, when distracted, was from 0 degrees to 135 
degrees.  McMurray's test was negative, but any maneuver of 
the knee created hyperreactive and anxiety-type reactions 
and expressions of pain and discomfort and attempts at 
avoidance.  Calf and thigh measurements were considered to 
be within normal limits.  The examiner concluded that there 
were no objective findings to substantiate any cause for 
pain or discomfort in the left knee and he could detect no 
contraction of the knee when the veteran was appropriately 
distracted.  Therefore, a rating decision on April 27, 1995, 
proposed to reduce the 40 percent evaluation to 0 percent 
given the absence of any objective findings to substantiate 
the veteran's subjective complaints.  The rating decision on 
February 28, 1996, eventually reduced the evaluation 
effective March 1, 1996. 

Outpatient treatment records from 1995 show continuing 
complaints of pain and a referral to the Pain Clinic and 
Physical Therapy, but no new objective findings were 
reported which would substantiate the veteran's subjective 
complaints and support a compensable evaluation.  In fact, 
according to the note dated June 13, 1995, the veteran 
reported that the residuals from the motor vehicle accident 
in service were "now fairly mild."  The VA examiner on 
November 2, 1994, offered detailed and persuasive evidence 
to support a reduced evaluation and no additional medical 
evidence has been received to refute such findings.  

Treatment records from October 1998 from South Texas 
Veterans Health Center shows complaints of chronic back pain 
and left knee pain.  Nevertheless, the veteran had good 
range of motion in the left knee.  X-ray of the left knee 
showed small bony island located in the lateral femoral 
condyle.  No other gross abnormality was seen.

A VA examination was afforded in March 2001.  The veteran 
stated that she has pain and fatigue in the left knee with 
use.  She states the pain is worse with full extension and 
she will tend to walk with slight flexion secondary to the 
pain.  By the close of the day if there is much ambulation, 
she has swelling.  She is unable to jog or run.  She has 
hypersensitivity to the skin below the left knee in the area 
of the scar.  She states that clothing hitting the skin is 
irritating and there is pain on the anterior aspect of the 
shin of the left leg that is worse with jarring of walking 
and running.  Examination of the knee shows there is slight 
swelling as compared to the right knee.  The knee was stable 
anteriorly and posteriorly as well as medially and 
laterally.  The range of motion was 130 degrees of flexion, 
extension was to within approximately 10 degrees of full 
extension, but, passively, she was able to move to full 0 
degrees of full extension.  The more comfortable position 
was at 40 degrees of flexion.  Below the left knee of the 
medial aspect of the lower leg, a 3 inch scar slightly 
depressed and hypopigmented was appreciated with an area of 
hypersensitivity measuring approximately 3 inches in width 
and 7 inches in length, oval, circumferential around the 
surgical scar.  There were no ulcerations or skin breakdown.  
Although diagnosis was degenerative joint disease of the 
left knee, X-rays of the left knee showed no osseous or 
articular abnormalities whatsoever.  No fractures or 
dislocations were seen.

There is no question that a disability rating may be 
reduced.  However, Title 38, Code of Federal Regulations, 
Section 3.105(e) requires that certain procedures be 
followed before a rating may be reduced.  Where action by 
the rating agency would result in the reduction or 
discontinuance of compensation payments, the regulation 
requires that a rating initially proposing the reduction or 
discontinuance be prepared.  This rating must set out all 
material facts and reasons for the proposed action.  The 
regulation further requires that the beneficiary of the 
compensation payments be notified at his or her latest 
address of record of the contemplated action, furnished 
detailed reasons therefore, and be given 60 days from the 
date of the notice for the presentation of additional 
evidence to show that the compensation payments should be 
continued at their present level.  38 C.F.R. § 3.105(e).  In 
addition, 38 C.F.R. § 3.105(i) provides that the advance 
written notice concerning the proposed reduction inform the 
beneficiary that he has a right to a predetermination 
hearing provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
38 C.F.R. § 3.105(i).  These procedures must be followed by 
VA before it issues any final rating action reducing the 
rating.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
The claims file documents that the RO observed these 
procedural requirements in the rating decisions issued and 
the accompanying notice.

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued 
for 5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied, such that 
there must be evidence of material improvement that is 
reasonably certain to be maintained, and if there is any 
doubt, the rating in effect will continue.  However, for 
disability ratings in effect for less than 5 years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable.  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The RO adhered to the timing requirements for rating 
reductions by timely mailing formal notice of the proposed 
reduction and providing a final rating to reduce the 
compensation payment in accordance with time limitations.  
The veteran did not timely request a predetermination 
hearing.

The November 1994 VA examination was at least as full and 
complete as any prior examination of record.  It comprised 
both neurologic and orthopedic elements, as had the prior 
examinations.  It bears emphasis that the 1994 orthopedic 
examiner was especially diligent in determining whether 
there was physiologic basis for complaints of pain and 
limitation of motion.  Although the appellant testified as 
to the inadequacy of the examination, her complaints about 
the examiner's personal manner do not amount to evidence of 
the inadequacy of the examination for rating purposes, even 
under the stringent standards of adequacy for examinations 
in the context of rating reductions.  Further, the fact that 
the veteran was able to perform full range of motion when 
distracted at the very least supports the conclusion as to 
the absence of objective support for the veteran's 
complaints. 

Given that the November 1994 orthopedist's conclusions went 
fundamentally to the distinction between objective or 
physiologic versus subjective or other bases for complaints 
of pain and the functional effect of pain, the examination 
report was responsive to the rating concerns about pain and 
associated phenomena raised in sections 4.40, 4.45, and 
4.59.  Thus, even considering the applicability of those 
sections to the evaluation of the appellant's right shoulder 
disability, the November 1994 orthopedic examination was at 
least as full and complete as the examinations upon which 
the prior rating was granted and continued.

The appellant's left knee disability is not shown by the 
record to be due to a disease that by its nature renders 
evaluation based on a single examination likely to produce a 
misleading or inaccurate result notwithstanding that the 
single examination is full and complete.  Moreover, review 
of the entire record reveals that there are no medical 
reports or reports by the appellant to suggest that her knee 
has had temporary or episodic improvement such as would make 
reduction of the rating based on a single examination 
contrary to the intent of section 3.344(a).  The reduction 
of the appellant's knee disability rating based on a single 
examination complied with the regulation. 38 C.F.R. § 
3.344(a).

The final questions are whether, seen in context of the 
entire record, the November 1994 examination showed material 
improvement and whether the evidence makes it reasonably 
certain that that improvement will be maintained under the 
ordinary conditions of life.  The November 1994 examination 
showed a range of motion that was not compensable.  
Significantly, the examiner noted "[v]ery little found 
objectively on examination to substantiate the patient's 
claim to [sic] pain and discomfort."  The Board also notes 
reference to slight muscle atrophy in earlier examinations; 
whereas from 1994 no such sequelae was appreciated.  The 
examination did show material improvement in the appellant's 
knee disability.  Consequently, the preponderance of the 
evidence clearly showed the reduction was warranted.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based 
on limitation of motion of the specific joint involved 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  The Board observes that while degenerative joint 
disease was diagnosed in the March 2001 examination, the 
diagnosis was not supported by X-ray evidence.  
Notwithstanding, the record from 1994 onward does not 
recognize objectively demonstrated functional limitation 
that would support a compensable evaluation on the basis of 
limitation of motion or instability.  Accordingly, the 
preponderance of the evidence is, likewise, against a 
compensable evaluation. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates 
that the veteran's knee disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 

Service Connection

Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

The veteran contends that she is entitled to service 
connection for PTSD on the alternate theories that she was 
the victim of a sexual assault and/or as a result of her 
involvement in a motor vehicle accident in April 1988.  Her 
service was in the U.S. Coast Guard from September 1986 to 
November 1989, and she was awarded separation pay upon 
discharge based on a Physical Evaluation Board determination 
that there were mild symptoms (10 percent) resulting from a 
conversion disorder and psychogenic pain disorder which 
rendered the veteran unfit for duty.  

Service records showed that the veteran was involved in a 
motor vehicle accident on April 15, 1988.  The other driver 
was a man who was cited for a violation of the right of way, 
having no insurance, and driving with a suspended license.  
His blood alcohol level was .13 percent.  The veteran was 
also cited for driving under the influence with an unlawful 
blood alcohol level of .21 percent.  A Coast Guard 
Investigation Report concluded that the veteran's own 
alcohol use at the time of the accident was not a proximate 
cause of the accident, but, nevertheless, a recommendation 
was made that charges be brought against the veteran for 
multiple violations of multiple Articles of the UCMJ.  
Following a Captain's Mast on October 14, 1988, the veteran 
was reduced in grade, assigned extra duties, and restricted 
to base for violations of Article 92 (failure to obey an 
order not to use alcoholic beverages while in a duty 
status), Article 111 (operating a motor vehicle while 
drunk), and Article 112 (drunk on duty) on the day of the 
accident.

The veteran underwent a psychiatric evaluation on September 
1, 1988, by the Chief of the Mental Health Clinic at 
Homestead Air Force Base.  The report diagnosed conversion 
disorder and a personality disorder with narcissistic, 
dependent and immature features.  The examiner felt that the 
veteran's appearance and manner appeared contrived.  The 
veteran acknowledged having personal problems around the 
time prior to the accident and admitted drinking more than 
she should.  She also disclosed a broken relationship and a 
questionable "rape" by someone at the barracks.  However, 
she sought no help for either episode.  After the accident, 
she admitted that some people told her not to get well soon 
and to use it to her advantage, but she professed that she 
rejected such a suggestion.  She expressed a strong desire 
to get out of the military and return home.  Apparently, a 
significant relationship with someone was impacting her 
feelings at the time.  

On August 29, 1990, an original rating denied service 
connection for post-traumatic memory deficits and cognitive 
dysfunction because none were found by the VA examiner on 
February 23, 1990.  On the neurological examination, 
mentation was normal with no significant dementia.  Her 
memory was not grossly abnormal at that time.

In July 1995, a veteran's statement was received in which 
she discussed alleged stressors in service.  Concerning the 
motor vehicle accident, she acknowledged that she had no 
memory of it and no memory for a period of years prior to 
the accident and for many months after the accident.  She 
also claimed to have been raped by a fellow serviceman and 
referred to other unspecified "highly stressful situations" 
and to a "long line of traumatic encounters", but no details 
were furnished and she stated that no documentation was 
available except for the events surrounding the motor 
vehicle accident.  What was most upsetting to the veteran 
was apparently her being accused of drinking in connection 
with the motor vehicle accident.  A supplemental statement 
from the veteran dated December 12, 1995, referred to her 
having to fight against sexual advances in service and to an 
unspecified false accusation, but she did not mention any 
history of a rape at that time.

A VA examination report of November 10, 1992 discovered no 
obvious cognitive disturbance, and the veteran's mental 
status appeared to be normal.  On November 16, 1992, the 
veteran again complained of nightmares and intrusive 
thoughts, but no details were furnished.

A psychological note dated May 31, 1995, indicated that the 
veteran reported a history of being gay since age 14 and a 
long history of abuse (emotional, physical, and sexual) 
during childhood and her teenage years involving strangers 
and relatives.  She also vaguely described an episode of 
abuse after the motor vehicle accident.  Concerning the 
accident, she stated that she was hit by a drunk driver.  
She complained of nightmares, but these were not related to 
the motor vehicle accident.  The examiner diagnosed 
depression.

The psychiatric note dated December 7, 1995, reported that 
the veteran complained of frequent flashbacks and intrusive 
thoughts following the motor vehicle accident in April 1988.  
Flashbacks lasted seconds to minutes and occurred several 
times a week.  Nightmares also occurred several times a 
week.

Outpatient treatment records from 1996 contain a diagnosis 
of PTSD and refer to a history of "sexual abuse" in the 
military, but no details were furnished.  The veteran 
claimed that this abuse led to her "choice" of sexual 
orientation because she became a homosexual after discharge 
from service, according to the treatment note dated February 
6, 1996.

The VA medical statement submitted at the personal hearing 
noted the history of treatment through the PCT Program at 
the Cheyenne VA Medical Center since December 7, 1995, and 
indicated that PTSD with secondary depression and anxiety 
had been diagnosed as resulting from both unspecified 
"sexual harassment" and a motor vehicle accident.

After the personal hearing, a Board of Two VA Psychiatric 
Examination was requested to confirm the veteran's 
psychiatric status in view of the varying diagnoses of 
record.  These examinations were subsequently completed by 
the Birmingham, Alabama, VA Medical Center on October 17, 
1996, and October 22, 1996.  The examiner on October 17, 
1996 diagnosed PTSD, depressive disorder, panic disorder 
with agoraphobia, and history of personality disorder.  The 
veteran reported having nightmares involving crashes, blood 
and missing teeth which she called "teeth-mares".  In that 
context, the veteran denied any childhood sexual abuse or 
physical abuse.

In October 22, 1996, a psychiatric examiner diagnosed only a 
borderline personality disorder and concluded that this 
diagnosis most likely accounted for all of her symptoms.  
The veteran tended to blame the military for her problems.  
When asked to describe her dreams and nightmares, she stated 
that she had been having dreams of an injury to her jaw for 
the past eight years in which she is looking in a mirror and 
her teeth are crumbling and falling in to her hands.  She 
also stated that she had been tied to a bed and raped, but 
for some reason was unable to cry out for help or notify 
anyone that it happened.  She added that she did not even 
recall the incident until only a few years later.  The 
examiner discussed the issue of PTSD and determined that 
there was insufficient evidence for a such a diagnosis.  He 
pointed out that the record shows no reported serious threat 
to the veteran's life nor did she witness any serious injury 
to anyone else.  Her nightmares involve physical 
disfigurement and teeth falling out but she has no conscious 
memory of the motor vehicle accident, itself.  At the time 
of the interview, the veteran displayed no objective signs 
of anxiety, motor restlessness, sweating, perspiration, or 
increased respirations.  There were no objective signs of 
depression.  He added that the veteran had numerous issues 
in her life which provided stress and conflict, but the 
examiner found no clinical signs of depression or anxiety.  
There were numerous subjective symptoms, but no clinical 
manifestations of them.

The veteran provided a completed PTSD Questionnaire in 
January 2002.  For the first time, she advanced a claim that 
approximately five months prior to the 1988 automobile 
accident, she was the victim of an attempted rape by a Chief 
Petty Officer, but she was able to get away from him.  She 
claimed that her work habits began to suffer because of this 
incident.  However, she kept the attempted rape a secret and 
never disclosed it in counseling sessions.  After the 
accident she states she was taken to several places 
including a female's apartment where she was left alone.  
Approximately a year after the day of her motor vehicle 
accident, she claimed that she acquired the memory of a 
Chief Petty Officer coming into her room where she was left 
after the accident and that he raped her.  She stated there 
were people in her life who knew something had happened but 
she never relayed what exactly happened.  She stated that 
after the accident the doctors would humiliate her by 
claiming that she was malingering or faking.

One of the veteran's closest relatives claimed that the 
veteran does not remember many things in her life during or 
before the accident, but does remember waking up in the 
emergency room in pain and not being able to speak.  She 
became isolated and angry.  She remembers the veteran 
placing a telephone call to this relative before the 
accident and saying a petty officer had tried to rape her.  
She also told her of a memory about being in the barracks 
and being raped prior to her father's arrival.  The witness 
stated that currently the veteran has struggled with 
interpersonal relationships due to trust issues from much of 
the trauma.

The veteran submitted another lay statement from a friend 
who states she has known the veteran for the past 4 years 
and the veteran has lived in her home in San Antonio for the 
past 3 years.  She states that the veteran goes into a job 
with enthusiasm but the job doesn't last for more than 3 
months. Her seclusion has led to her inability to be 
gainfully employed.  She is burdened with the mistreatment, 
does not trust people and her anger comes out in sudden 
bursts daily.  She states she has witnessed her wake up from 
a nightmare, crying in fear.

Treatment reports from South Texas Veterans Health Care on 
01-04-01 reveals the veteran was referred for evaluation of 
sleep problems.  She reported that she has suffered from 
insomnia all her life.

VA treatment record on 03-04-02 reveals the veteran 
complains of depression.  Co-workers and friends tell her 
she has episodes of "spacing out and getting a glazed look" 
but does not remember these episodes.  She reports she 
recently got a job and is working the night shift at States 
school.  She states after working with this type of 
patients, her problems don't seem as big and she realized 
that life is not as blank as she thought.

As relates to PTSD, service connection requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Additionally, confirmed 
prisoner of war status is considered conclusive evidence of 
a stressor. 

A review of the evidence of record continues to support the 
denial of service connection for post traumatic stress 
disorder or any other mental condition for that matter.  

The Board is constrained to conclude that the veteran lacks 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (credibility can be impeached generally by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  

In the first place, the veteran has consistently asserted 
that she lacks memory prior to and after the motor vehicle 
accident.  Under such circumstances, she cannot serve as a 
reliable source of evidence.  Moreover, there are an 
abundance of inconsistencies in the veteran's assertions.  
For example, according to the psychiatric note dated May 31, 
1995, the veteran reported a long history of abuse and of 
being homosexual since age 14.  To the contrary, later 
reports describe that abuse in service led to her choice of 
sexual orientation.  On the other hand, during an 
examination on October 17, 1996, the veteran specifically 
denied any childhood history of abuse.  The Board also 
observes that although the veteran generally asserts that 
she was homosexual, a November 1994 intestine examination 
(post childhood and post service) makes a reference to "her 
boyfriend".  The veteran additionally claims that people 
"knew something had happened to her" but she told never told 
anyone exactly about the alleged rape.  Yet, one of the 
veteran's close relatives, rather matter of factly, recently 
advances that she recalls being told about the attempted 
rape as well as the alleged actual rape.  Parenthetically, 
the Board also considers that if such a close relative had 
indeed had knowledge of an attempted or actual rape they 
would have made a police report, or called someone or 
written to somebody about it rather than wait more than 10 
years to bring it up; as against this statement, the Board 
observes the veteran acknowledges there are no records from 
law enforcement authorities about the alleged incidents, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or records of 
tests for sexually transmitted diseases.  Accordingly, the 
preponderance of the evidence is against that statement.  

The Board also finds that it weighs against the veteran that 
despite her receiving extensive medical treatment after the 
accident, no treatment was requested or counseling sought 
for the alleged sexual abuse.  In addition, the fact that 
the veteran was able to perform full range of motion when 
distracted not only supports the conclusion as to the 
absence of objective support for the veteran's complaints 
but also supports the additional conclusion that the veteran 
was actually overstating her symptomatology in order to 
mislead.  The longitudinal history of the veteran's 
disability additionally supports the latter conclusion.  For 
example, the medical board report associated with her 
military discharge specifically noted inter alia that her 
"gait dysfunction appears to fluctuate according to who is 
observing her".  Moreover, clinical observations suggesting 
a discrepancy between actual findings concerning the knee 
and the veteran's asserted complaints as to the severity of 
her condition also reflect on the veteran's credibility as a 
witness.  In view of the conflicting accounts by the 
veteran, the Board finds that the veteran lacks credibility 
and that the alleged sexual abuse and alleged assault in 
service are not supported.  

When a medical opinion relies at least partially on the 
veteran's rendition of his/her own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
By and large, medical opinions supporting the current 
presence of a mental disability cognizable under VA law 
accept without question the veteran's assertions.  
Therefore, the Board accords the most probative weight to 
the examiner's opinion on October 22, 1996, because it is 
more circumspect and provided the most thorough and reasoned 
opinion.  Pursuant to that examination, the examiner 
concluded that the veteran suffered from a personality 
disorder.  

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  38 
C.F.R. § 3.303(c) (2002).  In the absence of a mental 
disability cognizable under VA law, entitlement to service 
connection is not warranted.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 




ORDER

Restoration of 40 percent ratings for a left knee disability 
is denied.

Entitlement to increased evaluation for a left knee 
disability is denied. 

Entitlement to service connection for a mental disorder, to 
include PTSD, is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

